Citation Nr: 1230891	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-41 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for March 2012, but the Veteran did not report and no good cause has been shown.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents.

2.  The Veteran does not have a chloracne or a currently diagnosed acneform skin disability.  

3. The Veteran was exposed to loud noise during active service.

4. The Veteran's hearing loss did not manifest to a compensable degree within one year after separation from service. 

5. The Veteran's hearing loss is not causally or etiologically related to the noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated November 2007 and May 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided in November 2007 and May 2008 prior to their respective initial unfavorable decisions in April 2008 and July 2008.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the November 2007 and May 2008 letters, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examinations in March 2008, December 2010, and January 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

38 C.F.R. § 3.103(c)(2) (2011) requires that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing, the DRO noted the elements of the claim that were lacking to substantiate the claims for service connection.  The DRO asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between service and a current disability.  The Veteran was assisted at the hearing by a private attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).




Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Chloracne

The Veteran claimed service connection for chloracne/jungle rot.  In processing the claim, the Veteran was granted service connection for eczematous dermatitis.  As the January 2011 VA examiner noted that eczematous dermatitis was claimed as jungle rot, the Board considers that issue granted and will only address the issue of service connection for chloracne in the analysis below.  

The Veteran contends that he has a pre-cancerous disability or cancerous polyps that may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Al amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).
The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that the record does not contain any diagnosis related to chloracne or other acneform disease consistent with chloracne that matches any disease listed in 38 C.F.R. § 3.309(e), including the new regulation.  See 75 Fed. Reg. 53,216 (2010).

Additionally, no evidence of record shows that the Veteran has a diagnosis of chloracne or other acneform disease consistent with chloracne.  The VA examiner in January 2011 did not appreciate any history of or sign of chloracne nor of any residuals of the same.  Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed disability manifested by chloracne or an acneform disease.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Service Connection - Bilateral Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has hearing loss that is related to his active service.  The Veteran reported noise exposure during active service while in combat, specifically serving as a tunnel rat.  He submitted numerous statements from fellow soldiers noting the extreme noise conditions of firing weapons in enclosed spaces.  The Veteran's DD Form 214 supports the Veteran's statements that he served in combat in Vietnam.  Therefore, the Board acknowledges that the Veteran was exposed to loud noise during service.

Service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss during service.  On his July 1967 report of medical history, the Veteran noted no history of, or current complaints of, hearing loss.   The Veteran was afforded an audiological evaluation upon separation from service in July 1967.  The examiner found the Veteran's ears and ear drums to be clinically normal.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
5
5
5
--
10

Based on these records, the Board finds that the Veteran did not experience chronic symptoms of hearing loss during service.

The Board acknowledges the numerous statements submitted by the Veteran from fellow soldiers that testify to the Veteran's ears bleeding and loss of hearing for short periods of time after firing weapons in enclosed tunnels.  The VA examiner in December 2010 addressed these instances referring to them as combat noise-induced temporary shifts in hearing.  The examiner noted that it is certainly possible that either the noise of having fired weapons in small enclosed spaces or the presence of blood in the ear canal could cause temporary threshold shifts in hearing, but significant permanent threshold shifts were unlikely due to how close the Veteran's reported thresholds in 1967 were to the mean of the normal range (i.e. 0 db HL).  
The evidence also shows that the Veteran did not experience continuous symptoms of hearing loss from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.   The Veteran first complained of hearing loss in August 1999.  The Board finds the Veteran's statements to be not credible regarding onset of hearing loss.

The Veteran originally noted hearing loss for a few years with ringing in the ears.  Upon returning in November 1999, the Veteran noted hearing loss since Vietnam, gradually worse since then.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss.  

Specifically, the service separation examination report reflects that the Veteran was examined and his ears were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The Board also notes that the Veteran filed a VA disability compensation claim for service connection for a psychiatric disability disorder in 1970, shortly after service, but did not claim service connection for hearing loss or make any mention of any hearing loss symptomatology.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Veteran was afforded a VA examination in March 2008.  The examiner reviewed the Veteran's claims file and noted the Veteran's lay history and his audiometric findings at separation from service.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
50
60
LEFT
25
25
40
65
80

The Veteran's speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  Based on these findings, the Board notes that the Veteran has hearing loss for VA purposes.

The examiner opined that the Veteran's bilateral hearing loss is less likely as not related to loud noise exposure during military service.  The examiner specifically noted that the separation examination showed normal hearing bilaterally.  

The Veteran was afforded another VA examination in December 2010.  The examiner reviewed the Veteran's claims file and noted the Veteran's lay history and his audiometric findings at separation from service.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
70
70
LEFT
45
35
55
75
80

The Veteran's speech recognition scores were 56 percent in the right ear and 48 percent in the left ear.  The examiner noted the Veteran's history and found that hearing loss is less likely as not caused by or a result of constantly being exposed to explosions, fire fights, and weapons fire in tunnels as a "tunnel rat" and in combat.  The examiner noted normal hearing upon separation from service.  The examiner again noted the temporary noise-induced shifts in hearing and bleeding from his ears.  The examiner acknowledged these symptoms, but opined that significant permanent threshold shifts were unlikely due to how close the Veteran's reported thresholds in 1967 were to the mean of the normal range.  The examiner noted great amounts of combat noise exposure, but went on to note that he is unaware of any study showing delayed onset for noise induced hearing loss.  

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss is not causally or etiologically related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity, which are non-medical in nature, however the Veteran has already been found not credible regarding the date of onset of his hearing loss.  Additionally, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The Board also acknowledges the statements regarding the Veteran's hearing loss by the Veteran's fellow soldiers.  These statements simply attest to temporary shifts during service, which is not in contention and have been addressed by the VA examiner.  They do not provide any additional information regarding a nexus between service and the Veteran's hearing loss.  The record contains two medical opinions.  Both examiners found that the Veteran's hearing loss is not related to service.  

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss did not begin during service, did not manifest to a compensable degree within one year of service, and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for chloracne is denied. 

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


